Citation Nr: 0422307	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-07 053	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.Cooper, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO decision which 
denied service connection for a left knee disability claimed 
as secondary to the service-connected total right knee 
replacement.  

The veteran was scheduled for a Board hearing; however, he 
withdrew his request for a hearing in correspondence dated in 
June 2000.  

The Board remanded the case in May 2003 for further 
development.  In August 2003, the Board vacated the May 2003 
Remand decision and again remanded the case for additional 
development.  The case was returned to the Board in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA requires VA to tell a claimant what evidence is 
needed to substantiate the claim, what evidence the claimant 
is responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has also undertaken to inform claimants to submit evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  These notice 
requirements are not met unless VA can point to a specific 
document in the claims folder that provided the required 
notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Board sent a VCAA notice letter to the 
veteran dated in September 2002.  As noted above, the Board 
remanded this case in May 2003 for additional development.  
In an August 2003 decision, the Board noted that there was a 
question as to whether the Board's September 2002 letter to 
the veteran constituted effective VCAA notice.  Thus, the 
Board, on it's own motion, vacated the May 2003 decision.  In 
August 2003, the Board remanded the case, for issuance of a 
VCAA letter.  However, the RO did not send a VCAA letter to 
the veteran as directed by the Board.  A remand by the Board 
confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board finds that the issue must be 
remanded for issuance of a VCAA notice letter which satisfies 
the VCAA notice requirements specifically informing the 
veteran of the evidence that VA will seek to provide, and the 
evidence that the veteran is expected to provide as well as 
notifying the veteran of the evidence needed to substantiate 
his claim for secondary service connection.  

In this regard, the veteran is advised that the evidence 
needed to substantiate his claim for service connection for a 
left knee disorder, claimed as secondary to a service-
connected right knee disability includes evidence of a 
current disability; evidence of a service-connected 
disability; and medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  

Accordingly, this case is REMANDED for the following actions:

1.  The AMC or RO should provide the 
veteran and his representative with a 
letter explaining what, if any, 
information (medical or lay evidence) not 
previously provided to the VA is 
necessary to substantiate the claims.  
The letter should also specifically 
inform him and his representative of 
which portion of the evidence is to be 
provided by him, and which part, if any, 
VA will attempt to obtain on his behalf.  
He should also be advised to submit 
relevant evidence in his possession.  

2.  The AMC or RO should readjudicate the 
claim, and if it remains denied, issue a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




